WOODLEY, Presiding Judge.
The appeal is from a conviction, upon a plea of guilty before the court, for burglary of a house owned by Loyce Powell without her consent, with the intent to commit theft. Appellant was assessed a term of 5 years.
The statutes relating to the waiver of a jury in a non-capital felony case provide that it shall be necessary for the state to introduce evidence into the record showing the guilt of the defendant, and that in no event shall a person charged be convicted upon his plea of guilty without sufficient evidence to support the same. Art. 12 Y.A.C.C.P.
There is evidence that Lois Powell worked for E. E. Biscamp as his secretary and that Mr. Biscamp owned the building in which his office was located, but there is no evidence from which the court could find that Loyce Powell or Lois Powell exercised any custody or control over the building or the office.
“The conviction will be reversed where the undisputed proof shows that the premises did not belong to and were not in possession of the person or parties named in the indictment as owner.” 4 Branch’s Ann. P.C. 2d, Sec. 2515, p. 836.
The judgment is reversed and the cause remanded.